DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 19 August 2022 is acknowledged.  The traversal is on the ground(s) that the claims of Groups, II and III are closely related.  This is not found persuasive because such is not a valid argument.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riessbeck et al. in view of Kull.
	There is disclosed in Riessbeck a beverage machine comprising: a user interface 11 for selecting a mode of operation; a pump 13; a water heater 15 in fluid communication with the pump; a flow meter 14 for monitoring a volume of water; and a mechanical valve assembly 10 in fluid communication with the water heater, the mechanical valve assembly including the following mechanical valve fluid routing arrangements from the water heater: a first valve path (4-6) for selectively opening and closing fluid communication to a brewing mechanism 19; a second valve path (5-2) for selectively opening and closing fluid communication to atmosphere 32; and a third valve path (4-1) for selectively opening and closing fluid communication to a steam wand or hot water outlet 36.
	Riessbeck discloses all of the claimed subject matter except a valve assembly including first, second and third valves for providing the fluid communication.
	Kull discloses, in a fluid distribution system, including a mechanical valve assembly 12, the mechanical valve assembly comprising: first, second and third valves 46 providing fluid communication; valve tappets 61 having a follower end, for each of the valves; a spring 66 biasing each of the tappets; a rotary cam 99 and cam shaft 100; a valve block defining valve cylinders 58 within which the valve tappets reciprocate between open and closed positions of valve seats 42; and a valve block cover 91 which defines a valve chamber.
	It would have been obvious to one skilled in the art to substitute the valve assembly of Riessbeck with the valve assembly disclosed in Kull, in order to provide an alternative means of directing fluid to the various elements of the beverage maker. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Klawuhn et al., Chen et al., Brouwer and Affolter et al. are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761